Citation Nr: 1703318	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran had active military service from February 1965 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right knee disorder which is related to service.

2.  The preponderance of the evidence is against a finding that the Veteran has a right shoulder disorder which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA's duty to notify was satisfied by an April 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  

As noted above, the issues were remanded in October 2012 for further development.  Specifically, treatment records from Womack Army Hospital were to be obtained, private treatment records were to be obtained and if that evidence was relevant, the claims file was to be returned for a medical opinion, or, if the last VA examiner was unavailable, a new examination was to be conducted.  The Board finds that there was substantial compliance with the mandates of the Board's October 2012 remand order.  

Specifically, the Veteran's private and VA medical center treatment records were obtained and, where available, associated with the claims file.  Of note, records from Person Memorial Hospital were sought but an April 2015 letter from Person Memorial County Hospital to the RO demonstrates that such records could not be located.   Further, an August 2015 record demonstrates that a medical records employee from that hospital verified that records are destroyed after twelve years.  

Additionally, in accordance with the instructions of the October 2012 remand, the RO sought to obtain the Veteran's father's service treatment records to insure that his records had not been confused with those of his father, as the Veteran had indicated that this may be the case.  Regrettably, following a search for the Veteran's father's records, in June 2015, the RO was informed that the Veteran's father's treatment records were unavailable as they were as they were stored in the area of the National Personnel Records Center (NPRC) storage facility that was destroyed by fire in 1973.  

The Board finds substantial compliance with the directives of the remand and that the notice that the Veteran received as pertaining to the unavailability of these records and additional private treatment records are adequate.  Further, in November 2015, the Veteran received adequate examinations as pertaining to the etiology of his right shoulder and right knee claimed disorders from a new VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board may proceed to adjudicate the appeal.

In a June 2014 correspondence, the Veteran stated that he had no additional evidence to submit in support of his claim.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analyses for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999);7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities, including arthritis, listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Knee Disorder

The Veteran's service treatment records reveal that in September 1965 the Veteran was injured in an automobile accident.  The Veteran was briefly treated at Person Memorial County Hospital and transferred to Womack Army Hospital.  A treatment note from Womack Army Hospital noted multiple abrasions to the right lower extremity.  A later September 1965 treatment note included a diagnosis of contusion of the right knee.  It was noted that the Veteran was in occupational therapy to increase range of motion and strength in the right knee.  The Veteran was shown to have a temporarily restricted duty with a profile for sixty days following his hospitalization, the description of injuries noted a closed fracture of the right radius, lacerations to the face and left forearm and an oral spontaneous hemorrhage.  No knee disability was noted.


The Veteran's January 1969 report of medical history for separation from service includes the physician's summary which notes that the Veteran was in an auto accident three years prior and that there were no sequelae.  The Veteran did not report knee symptoms.  The Veteran's January 1969 report of medical examination demonstrated that examination of the Veteran's legs were normal.  

Post-service treatment records include a February 2002 private treatment note in which the Veteran is shown to have reported right knee pain for symptoms for six or seven weeks.  It was noted that the Veteran had no true injury.  A May 2002 private treatment note includes a finding of right knee torn meniscus and chrodromalacia.  It was noted that the Veteran was undergoing a meniscectomy and chondroplasty of the right knee.  Associated with the Veteran's surgery is a questionnaire which pertains to the why the surgery is taking place.  The questionnaire asks whether the surgery is related to a work injury, auto accident, sports injury or another injury.  The Veteran is shown to have circled the option for "medical only no injury."

In February 2008, the Veteran submitted a claim for service connection for a right knee disability which he asserted began in September 1965.

In his November 2008 notice of disagreement, the Veteran asserted that his right knee was injured when he was thrown through the window of a car.  He explained that he had a permanent profile on his right leg and knee the remainder of his active duty.  

The Veteran was afforded a VA examination in July 2009.  At his examination, the Veteran reported a right knee condition since his service.  The Veteran stated that he had right knee surgery eight or nine years prior.  He explained that he injured his right knee in service.  X-rays of the bilateral knees showed moderate degenerative joint disease bilaterally.  The examiner determined that this was consistent with his age.  The examiner noted that the Veteran had chondrocalcinosis bilaterally which was not secondary to any injury but was instead a metabolic condition.  The examiner stated that the Veteran's right knee disorder was not secondary to any perceived injury in the service.  The examiner concluded that the right knee was not service connected, or secondary to right radius fracture.  The examiner found that there was no indication that it was secondary to any particular injury and that it was due to a metabolic condition and not trauma.  

A December 2009 private treatment record notes the Veteran's complaints of joint pain.  X-rays revealed bilateral medial compartmental joint space narrowing, bilateral lateral compartment chondrocalcinosis.  The Veteran reported pain since his 1965 injury.  

The Veteran testified before the Board at a May 2012 hearing.  During his hearing, the Veteran explained that he was injured in service due to a car accident.  He stated that he was unconscious but that he was told he went through the windshield.  The Veteran explained that he complained about right knee soreness at that time and that he still felt a stinging sensation in the right leg.  The Veteran explained that he remembered that after he left the hospital his knee gave out while he was running.  The Veteran stated that x-rays did not show a problem with the knee but that another medical profile for his knee was issued due to his knee problems.  The Veteran stated that after service he continued to have problems with his right knee and that he had cortisone shots from 1970 to 1972 by a doctor who was now deceased.  He stated that nothing was found in x-rays at that time.  The Veteran stated that he had right knee surgery and was told that an MRI demonstrated damage from an old injury.  

In a June 2012 statement, the Veteran's buddy, T.A. submitted a statement in support of the Veteran's claims.  T.A. explained that he served with the Veteran and remembered that the Veteran was in an accident and was hospitalized.  He stated that when the Veteran returned his knees appeared swollen and he had trouble getting around.  He noted that the Veteran had a limp and problems with his right knee. 

T.A. stated that following their service, he and the Veteran remained friends and that he observed that the Veteran often had a limp.  He reported that the Veteran reported that he was still having problems from his accident.  

The Veteran presented for a VA examination in November 2015.  During his examination, the Veteran described soreness and discomfort with catching and popping in the right knee.  The Veteran reported that he last received treatment for the right knee five to six years prior.  

The examiner discussed the Veteran's service treatment records and most recent treatment records as pertaining to the Veteran's claimed right knee disability.  The examiner noted that the Veteran had moderate degenerative joint disease with chondrocalcinosis in both knees.  Following examination of the Veteran and review of the evidence, the Veteran concluded that a right knee disability was less likely than not related to service.  The examiner noted that this was a non-inflammatory metabolic condition which was consistent with the Veteran's age as opposed to trauma.  There was no medical or biomedical evidence of a chronic or ongoing condition associated with or aggravated by the Veteran's military service. 

The Board finds that the medical evidence of record is against the Veteran's claim.  Initially, the Veteran's service treatment records fail to demonstrate a chronic right knee disorder at the time of discharge.  While the Veteran is shown to have an in-service injury with knee abrasions, examination of the Veteran's right knee at the time of discharge was normal.  Moreover, a chronic right knee condition for which service connection may be based on a presumptive basis is not shown within a year of discharge.  38 C.F.R. § 3.307, 3.309.  

Further, the medical findings that the Veteran's knee disability is related to age as opposed to service are probative.  Additionally, the Board finds significant that the degenerative changes in the Veteran's knees are shown as the same bilaterally, common sense indicates that the Veteran's right knee would be different from the left knee if the right knee disability was due to an injury which was not sustained by the left knee.  

The evidence in support of the Veteran's claim include his own assertions and testimony of continuous knee pain since his service and T.A.'s statement in support of the Veteran's claim.  

Significantly, however, the Veteran's reports of continuous pain are afforded limited probative value due to inconsistency.  The Veteran is shown to report that his knee pain was continuous since an in-service injury only after he submitted a claim since service connection.  This is demonstrated by the Veteran's February 2002 private treatment records wherein he is shown to report right knee pain only for a period of weeks and to have stated in May 2002 that he sustained no injury to the knee at all.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Board finds that T.A. is competent to report the Veteran's swollen knees in service and to report that the Veteran limped.  However, T.A. is shown to have concluded that the Veteran had a knee problem since service based at least in part on the Veteran's contentions, and as such are deemed less credible.  Thus, T.A.'s reports repeating the Veteran's assertions are also afforded less probative weight.

Moreover, while T.A. and the Veteran believe that the Veteran has a right knee disorder which is due to service, neither is shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any knee disability.  Determining the etiology and diagnosis of a knee disorder is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the lay statements are considered to have limited probative value due to inconsistent reports, and given that the competent medical evidence is against a finding of service connection, the Board finds that the medical evidence against the claim outweighs the lay evidence in favor of it.

Accordingly, the Veteran's service connection claim for a right knee disorder is not warranted.

Right Shoulder

As noted above, in September 1965 the Veteran was injured in an automobile accident.  The Veteran was initially treated at Person Memorial County Hospital and transferred to Womack Army Hospital.  A summary of treatment from Womack Army Hospital noted that the Veteran had surgery on his right radius and was given a long arm cast.  It was noted that by the time of discharge the Veteran had almost a full range of motion of the upper extremity and no discomfort to the fracture site.  The Veteran was diagnosed with a closed fracture of the right radius with no artery or nerve involvement, lacerations on the face, and a laceration on the left forearm.  

The Veteran's January 1969 report of medical history for separation from service includes the physician's summary which notes that the Veteran was in an auto accident three years prior and that there were no sequelae.  The Veteran's January 1969 report of medical examination demonstrated that examination of the Veteran's arms were normal but for two scars on the right forearm.    

In his November 2008 notice of disagreement, the Veteran asserted that his right shoulder was injured when he was thrown through the window of a car.  He stated that his shoulder was injured when his arm was broken.  

The Veteran was afforded a VA examination in July 2009.  At his examination the Veteran reported a right shoulder condition since his service.  The Veteran reported no treatment of arm pain since 1966.  The Veteran stated that he had been told he had arthritis in the shoulders and stated that weather and sleeping on his right shoulder aggravated his symptoms.  The Veteran reported no treatment for right shoulder pain.  

Physical examination of the right shoulder revealed tenderness to palpation at the AC joint and positive cross body maneuver indicative of AC joint pathology with a negative impingement sign.  X-rays of the right shoulder were normal.  There was no x-ray evidence of arthritic changes of the shoulder and some localized tenderness of the joint but an otherwise normal examination of the shoulder.  The examiner stated that the Veteran's shoulder was not service connected or secondary to the Veteran's right radius fracture.  The examiner stated that there was no indication that there was an injury to the shoulder in service.

The Veteran testified before the Board at a May 2012 hearing.  During his hearing the Veteran reported that he was a passenger in a front seat when he was in a car accident.  He stated that he was told he went through the windshield.  The Veteran explained that he was in the hospital for 57 days due to a radius injury and that he had a cast from his biceps to his hand and stayed on for a few months.  The Veteran stated that his right shoulder bothered him since service.  

In a June 2012 statement, the Veteran's buddy, T.A., submitted a statement in support of the Veteran's claims.  T.A. stated that the Veteran stated to him that he had surgery on his right arm but also problems with his right shoulder.

The Veteran presented for a VA examination in November 2015.  The examiner noted that the Veteran's treatment records did not include a shoulder disability on his problem list.  During his examination, the Veteran reported discomfort and catching sensation with overhead reaching.  The Veteran reported that he had not received treatment recently for his right shoulder.  It was noted that the Veteran had some localized tenderness in the AC joint but no x-ray evidence of arthritic changes with an otherwise normal examination of the shoulder.  

The examiner noted that there was no evidence of complaint, evaluation or treatment of a right shoulder in the service.  The examiner concluded that a right shoulder disability was not related to service or to the right radius fracture.  The examiner stated that there was no indication that there was an injury to the shoulder in service.  

The preponderance of the evidence is against the Veteran's claim.  The Veteran's service treatment records demonstrate a fracture to the radius, but no shoulder disability or injury whatsoever.  The Veteran's report of medical examination at the time of separation demonstrated no abnormality of the upper extremities.  

The Veteran argues that he injured his right shoulder at the time of his September 1965 motor vehicle accident.  Treatment at the time of service does not, however, note any disorder of the shoulder.  It stands to reason that when the Veteran was treated for and examined for a right radius injury, had the Veteran injured his shoulder, that injury would have been noted and addressed.  An in-service incurrence of a shoulder disability is not shown by the medical evidence.

The evidence does not demonstrate an in-service injury to the Veteran's right shoulder in service, no chronic right shoulder disability is shown at the time of discharge, nor is a disability found within a year of service.  38 C.F.R. § 3.307, 3.309.  

The Veteran is shown to report a shoulder disability that is due to service.  T.A. indicates that the Veteran informed him that he had shoulder problems.  However, the Veteran and T.A. are not found to have the expertise to make a determination as to etiology and there statements in this regard are not competent and are of no probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that they report symptoms, that they are competent to report, their statements are inconsistent with the contemporaneous medical evidence reducing them to a small probative weight. The medical opinions are all against the Veteran's claim and are well supported with rationale.  They are thus found to be of great probative weight, outweighing the lay evidence.  Thus a preponderance of the evidence is against the claim.

Finally, no diagnosis of a shoulder disability is found.  The Veteran's VA examiners both note that while the Veteran has tenderness in the AC joint no other abnormality has been found.  In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence fails to demonstrate an incurrence of a shoulder disability in service or a current right shoulder disability related to service, service connection for a right shoulder is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


